Title: From George Washington to Elias Boudinot, 23 May 1778
From: Washington, George
To: Boudinot, Elias


                    
                        Dear Sir,
                        Head Quarters [Valley Forge] May 23d 1778
                    
                    I was duly favoured with yours of the 13th—I am happy to learn, that the appearances with respect to the future treatment of our prisoners are now so favourable—It is much to be wished the disposition, which, at present appears, may be persevered in, though unluckily for the credit of their humanity, it is too evident the change which has taken place, is to be ascribed more to the series of successful events which have lately happened in our affairs, than to any desire to relieve the sufferings of the captivity.
                    By a resolve of Congress of the 21st, in consequence of a late proposal from General Howe—a general exchange of prisoners is to be  carried into execution; This renders your immediate presence at Camp necessary; which I therefore request.
                    Col: Francis Johnson has been nominated to succeed you in your department; but he has not yet accepted the appointment. In any case, your presence and assistance are indispensable, as your successor could not be at once sufficiently acquainted with the state of the department to execute with propriety a matter of such extent and importance, as that which now calls for your attention; and indeed you ought to be somet⟨ime⟩ with him to communicate the necessary information concerning it, and put him in a train. You will bring all your papers with you, for this purpose. I am with great regard Dr Sir Your most Obed. serv.
                